Case 13-35929        Doc 113      Filed 12/19/18 Entered 12/19/18 11:03:08              Desc       Page
                                               1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-35929
         James J Pozniak
         Diane H Pozniak
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/11/2013.

         2) The plan was confirmed on 11/07/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/19/2013.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/29/2014, 01/11/2016.

         5) The case was completed on 10/02/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $36,450.00.

         10) Amount of unsecured claims discharged without payment: $71,307.51.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-35929      Doc 113        Filed 12/19/18 Entered 12/19/18 11:03:08                      Desc       Page
                                               2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $28,365.00
       Less amount refunded to debtor                            $465.00

NET RECEIPTS:                                                                                    $27,900.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,800.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,303.32
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,103.32

Attorney fees paid and disclosed by debtor:                  $200.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN HONDA FINANCE CORP      Secured             0.00          0.00             0.00           0.00       0.00
ANTIO LLC                        Unsecured      9,456.00       9,456.92         9,456.92      3,044.01        0.00
BANK OF AMERICA                  Secured             0.00          0.00             0.00           0.00       0.00
BECKET & LEE LLP                 Unsecured      1,927.00       2,064.41         2,064.41        664.50        0.00
BECKET & LEE LLP                 Unsecured         591.00        637.03           637.03        205.05        0.00
CAPITAL ONE BANK USA             Unsecured      3,874.00       3,874.94         3,874.94      1,247.27        0.00
CAPITAL ONE BANK USA             Unsecured      6,424.00       6,660.39         6,660.39      2,143.86        0.00
CAPITAL ONE BANK USA             Unsecured      8,082.00       8,082.23         8,082.23      2,601.52        0.00
CAPITAL RECOVERY V LLC           Unsecured     10,586.00     10,586.04        10,586.04       3,407.45        0.00
CHAMPION MORTGAGE                Secured             0.00          0.00             0.00           0.00       0.00
GREEN TREE                       Secured             0.00          0.00             0.00           0.00       0.00
GREEN TREE                       Secured        2,341.53       2,341.53         2,341.53      2,341.53        0.00
MAYO CLINIC ARIZONA BR           Unsecured      1,710.00       5,544.40         5,544.40      1,784.64        0.00
MITSUBISHI MOTOR CREDIT OF AME   Secured             0.00          0.00             0.00           0.00       0.00
ORANGE LAKE COUNTRY CLUB         Unsecured           0.00           NA               NA            0.00       0.00
ORANGE LAKE COUNTRY CLUB         Unsecured           0.00           NA               NA            0.00       0.00
PORTFOLIO RECOVERY ASSOC         Unsecured      7,883.00       7,883.67         7,883.67      2,537.61        0.00
PRESENCE HEALTH                  Unsecured            NA         142.10           142.10          45.74       0.00
QUANTUM3 GROUP                   Unsecured      8,112.00       8,505.17         8,505.17      2,737.66        0.00
LUTHERAN GENERAL HOSPITAL        Unsecured         560.00           NA               NA            0.00       0.00
LUTHERAN GENERAL HOSPITAL        Unsecured         891.00           NA               NA            0.00       0.00
EXXON MOBIL CITI                 Unsecured      1,677.00            NA               NA            0.00       0.00
BANK OF AMERICA                  Unsecured     25,086.00            NA               NA            0.00       0.00
SUN CITY COMMUNITY ASSOC         Secured             0.00          0.00             0.00           0.00       0.00
SYSTEMS & SERVICES TECHNOLOGI    Unsecured           0.00        111.36           111.36          35.84       0.00
US DEPARTMENT OF HOUSING & UR    Secured             0.00          0.00             0.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-35929        Doc 113       Filed 12/19/18 Entered 12/19/18 11:03:08                Desc      Page
                                                3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $2,341.53          $2,341.53              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $2,341.53          $2,341.53              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $63,548.66         $20,455.15              $0.00


Disbursements:

         Expenses of Administration                             $5,103.32
         Disbursements to Creditors                            $22,796.68

TOTAL DISBURSEMENTS :                                                                      $27,900.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/18/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
